Exhibit 10.10

 

EXECUTION COPY

 

SUBSCRIPTION AGREEMENT

 

SYMMETRY HOLDINGS INC.

432 Scarborough Road

Briarcliff Manor, NY 10510

 

Gentlemen:

Subject to the terms and conditions set forth herein, the undersigned hereby
irrevocably subscribes for and agrees to purchase 555,556 warrants to purchase
shares of common stock, par value $.0001 per share, of Symmetry Holdings Inc., a
Delaware corporation (the “Company”), at an exercise price of $5.50 per share
(subject to adjustment), to be issued under a Warrant Agreement dated as of
March 5, 2007 between the Company and Continental Stock Transfer and Trust
Company (the “Warrant Agreement”). The undersigned understands and agrees that
the purchase price for each warrant is $0.90 and that the aggregate purchase
price for all of the warrants is payable in cash on the date hereof.
Accordingly, the undersigned tenders herewith a check in the amount of
$500,000.40 payable to the order of Symmetry Holdings Inc., representing the
aggregate purchase price for the warrants for which the undersigned hereby
subscribes (the “Warrants”).

The undersigned understands and agrees that this subscription is made subject to
the condition that the certificates to be issued and delivered on account of
this subscription will be issued only in the name of, and delivered only to, the
undersigned.

The undersigned understands: that he is subscribing for the Warrants without
being furnished any offering literature or prospectus; that this transaction has
not been approved or disapproved by the Securities and Exchange Commission or
any administrative agency charged with the administration of the securities laws
of any state; and that all documents, records and books pertaining to this
investment have been made available upon reasonable notice for inspection by him
or his purchaser representative, counsel, accountant or business advisor. The
undersigned hereby represents, warrants and confirms as follows:

(a)          all transactions and discussions related to this investment have
taken place in the State of New York;

(b)          the undersigned understands that (i) the Warrants and the shares
purchasable upon exercise thereof (collectively the “Securities”) represent a
speculative investment which involve a high degree of risk of loss by the
undersigned of his investment therein, (ii) there are substantial restrictions
on the transferability of the Securities and (iii) no public market for the
Securities may develop or, if developed, will continue and, accordingly, it may
not be possible to liquidate this investment in case of emergency or to use the
Securities as collateral for a loan;

(c)          the undersigned (i) is able to bear the economic risks of this
investment, (ii) is able to hold this investment for an indefinite period of
time, (iii) is presently able to afford a complete loss of this investment and
(iv) has no need for liquidity in this investment;

 

(d)          the undersigned has, or the undersigned and his purchaser
representative together have, such knowledge and experience in financial and
business matters that he is, or he and his purchaser representative together
are, capable of evaluating the merits and risks of this investment and of making
an informed investment decision;

(e)          the undersigned confirms that, in making his decision to subscribe
for the Warrants, he has relied solely upon independent investigations made by
him or his purchaser representative, if any, and that he and such purchaser
representative have been given the opportunity to ask questions of, and to
receive answers from, the Company concerning the proposed business, the
financial condition, the operating history and the management of the Company and
the risks of this investment (to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense);

(f)           the Securities will be acquired by him in good faith solely for
his own account for investment purposes only and are not being purchased with a
view to or for the resale, distribution, subdivision or fractionalization
thereof;

(g)          the undersigned has no contract, undertaking, understanding,
agreement or arrangement, formal or informal, with any person to sell, transfer
or pledge to any person any of the Securities or any part thereof and has no
present plans to enter into any such contract, undertaking, agreement or
arrangement;

(h)          the undersigned understands that the legal consequences of the
representations and warranties set forth herein are that he must bear the
economic risks of this investment for an indefinite period of time because the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or the securities law of any state and, therefore, cannot be sold
unless they are subsequently so registered (which the Company may not be
obligated to do) or an exemption from such registration is available;

(i)           the undersigned understands that no federal or state agency has
passed on or made any recommendation or endorsement of the Securities and that
the Company is relying on the truth and accuracy of the representations,
declarations and warranties made herein by the undersigned in offering the
Securities for sale to him without having first registered the Securities under
the Act and any applicable state securities laws;

(j)           the undersigned consents to the placement of a legend on any
certificate evidencing the Securities, which legend may be in the following or
any equivalent form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAW OF ANY OF ANY STATE IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION THEREUNDER. THE SALE OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED HEREBY IS RESTRICTED THEREUNDER AND, IN ANY EVENT, IS
PROHIBITED UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT
THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION THEREUNDER.
BY ACQUIRING

 

2

 

THE SECURITIES REPRESENTED HEREBY, THE UNDERSIGNED REPRESENTED THAT HE HAS
ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY, AND THE UNDERSIGNED
AGREED THAT HE WOULD NOT SELL OR OTHERWISE DISPOSE OF SUCH SECURITIES WITHOUT
REGISTRATION OR OTHER COMPLIANCE THEREWITH.”

; and

(k)          the undersigned is (i) an “accredited investor” as defined in Rule
501(a) under the Act, (ii) is not, and is not required to be, registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and (iii)
not purchasing the Warrants as a result of any general solicitation or general
advertisement.

The foregoing representations, warranties and undertakings are made by the
undersigned with the intent that they be relied upon in determining his
suitability as an investor in the Company, and the undersigned hereby agrees
that such representations, warranties and undertakings shall survive the
purchase of the Securities.

The undersigned agrees not to assign this Subscription Agreement or any interest
herein, and further agrees that any transfer of the Securities shall be effected
only in accordance with this Subscription Agreement and all applicable
securities laws.

The undersigned agrees that he may not cancel, terminate or revoke this
Subscription Agreement.

Notwithstanding any of the representations, warranties, acknowledgments,
undertakings or agreements made herein by the undersigned, the undersigned does
not hereby or in any other manner waive any rights granted to him under federal
or state securities laws and the parties agree that nothing contained herein
shall restrict assignment of this Subscription Agreement or transfer of the
Securities to any estate, family member, family company or partnership or
similar related person of the undersigned so long as the assignee or transferee
agrees to be bound hereby as if such assignee or transferee was the undersigned.

This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties hereto.

This Subscription Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original, but all which
together shall constitute one and the same instrument. Facsimile signatures
shall be as effective as originals.

 

3

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of March 5, 2007.

 

Signature /s/Donald C. Bailey  

 

Print Name Donald C. Bailey  

This Subscription Agreement is hereby accepted as of March 5, 2007.

SYMMETRY HOLDINGS INC.

 

Signature /s/Corrado De Gasperis  

 

Print Name Corrado De Gasperis  

 

4

 

EXECUTION COPY

 

SUBSCRIPTION AGREEMENT

 

SYMMETRY HOLDINGS INC.

432 Scarborough Road

Briarcliff Manor, NY 10510

 

Gentlemen:

Subject to the terms and conditions set forth herein, the undersigned hereby
irrevocably subscribes for and agrees to purchase 3,222,222 warrants to purchase
shares of common stock, par value $.0001 per share, of Symmetry Holdings Inc., a
Delaware corporation (the “Company”), at an exercise price of $5.50 per share
(subject to adjustment), to be issued under a Warrant Agreement dated as of
March 5, 2007 between the Company and Continental Stock Transfer and Trust
Company (the “Warrant Agreement”). The undersigned understands and agrees that
the purchase price for each warrant is $0.90 and that the aggregate purchase
price for all of the warrants is payable in cash on the date hereof.
Accordingly, the undersigned tenders herewith a check in the amount of
$2,899,999.80 payable to the order of Symmetry Holdings Inc., representing the
aggregate purchase price for the warrants for which the undersigned hereby
subscribes (the “Warrants”).

The undersigned understands and agrees that this subscription is made subject to
the condition that the certificates to be issued and delivered on account of
this subscription will be issued only in the name of, and delivered only to, the
undersigned.

The undersigned understands: that he is subscribing for the Warrants without
being furnished any offering literature or prospectus; that this transaction has
not been approved or disapproved by the Securities and Exchange Commission or
any administrative agency charged with the administration of the securities laws
of any state; and that all documents, records and books pertaining to this
investment have been made available upon reasonable notice for inspection by him
or his purchaser representative, counsel, accountant or business advisor. The
undersigned hereby represents, warrants and confirms as follows:

(a)          all transactions and discussions related to this investment have
taken place in the State of New York;

(b)          the undersigned understands that (i) the Warrants and the shares
purchasable upon exercise thereof (collectively the “Securities”) represent a
speculative investment which involve a high degree of risk of loss by the
undersigned of his investment therein, (ii) there are substantial restrictions
on the transferability of the Securities and (iii) no public market for the
Securities may develop or, if developed, will continue and, accordingly, it may
not be possible to liquidate this investment in case of emergency or to use the
Securities as collateral for a loan;

(c)          the undersigned (i) is able to bear the economic risks of this
investment, (ii) is able to hold this investment for an indefinite period of
time, (iii) is presently able to afford a complete loss of this investment and
(iv) has no need for liquidity in this investment;

 

(d)          the undersigned has, or the undersigned and his purchaser
representative together have, such knowledge and experience in financial and
business matters that he is, or he and his purchaser representative together
are, capable of evaluating the merits and risks of this investment and of making
an informed investment decision;

(e)          the undersigned confirms that, in making his decision to subscribe
for the Warrants, he has relied solely upon independent investigations made by
him or his purchaser representative, if any, and that he and such purchaser
representative have been given the opportunity to ask questions of, and to
receive answers from, the Company concerning the proposed business, the
financial condition, the operating history and the management of the Company and
the risks of this investment (to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense);

(f)           the Securities will be acquired by him in good faith solely for
his own account for investment purposes only and are not being purchased with a
view to or for the resale, distribution, subdivision or fractionalization
thereof;

(g)          the undersigned has no contract, undertaking, understanding,
agreement or arrangement, formal or informal, with any person to sell, transfer
or pledge to any person any of the Securities or any part thereof and has no
present plans to enter into any such contract, undertaking, agreement or
arrangement;

(h)          the undersigned understands that the legal consequences of the
representations and warranties set forth herein are that he must bear the
economic risks of this investment for an indefinite period of time because the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or the securities law of any state and, therefore, cannot be sold
unless they are subsequently so registered (which the Company may not be
obligated to do) or an exemption from such registration is available;

(i)           the undersigned understands that no federal or state agency has
passed on or made any recommendation or endorsement of the Securities and that
the Company is relying on the truth and accuracy of the representations,
declarations and warranties made herein by the undersigned in offering the
Securities for sale to him without having first registered the Securities under
the Act and any applicable state securities laws;

(j)           the undersigned consents to the placement of a legend on any
certificate evidencing the Securities, which legend may be in the following or
any equivalent form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAW OF ANY OF ANY STATE IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION THEREUNDER. THE SALE OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED HEREBY IS RESTRICTED THEREUNDER AND, IN ANY EVENT, IS
PROHIBITED UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT
THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION THEREUNDER.
BY ACQUIRING

 

2

 

THE SECURITIES REPRESENTED HEREBY, THE UNDERSIGNED REPRESENTED THAT HE HAS
ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY, AND THE UNDERSIGNED
AGREED THAT HE WOULD NOT SELL OR OTHERWISE DISPOSE OF SUCH SECURITIES WITHOUT
REGISTRATION OR OTHER COMPLIANCE THEREWITH.”

; and

(k)          the undersigned is (i) an “accredited investor” as defined in Rule
501(a) under the Act, (ii) is not, and is not required to be, registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and (iii)
not purchasing the Warrants as a result of any general solicitation or general
advertisement.

The foregoing representations, warranties and undertakings are made by the
undersigned with the intent that they be relied upon in determining his
suitability as an investor in the Company, and the undersigned hereby agrees
that such representations, warranties and undertakings shall survive the
purchase of the Securities.

The undersigned agrees not to assign this Subscription Agreement or any interest
herein, and further agrees that any transfer of the Securities shall be effected
only in accordance with this Subscription Agreement and all applicable
securities laws.

The undersigned agrees that he may not cancel, terminate or revoke this
Subscription Agreement.

Notwithstanding any of the representations, warranties, acknowledgments,
undertakings or agreements made herein by the undersigned, the undersigned does
not hereby or in any other manner waive any rights granted to him under federal
or state securities laws and the parties agree that nothing contained herein
shall restrict assignment of this Subscription Agreement or transfer of the
Securities to any estate, family member, family company or partnership or
similar related person of the undersigned so long as the assignee or transferee
agrees to be bound hereby as if such assignee or transferee was the undersigned.

This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties hereto.

This Subscription Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original, but all which
together shall constitute one and the same instrument. Facsimile signatures
shall be as effective as originals.

 

3

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of March 5, 2007.

 

Signature /s/G.E. Playford  

Print Name Playford SPAC Portfolio Ltd.

By Gilbert E. Playford

 

General and Limited Partner  

This Subscription Agreement is hereby accepted as of March 5, 2007.

SYMMETRY HOLDINGS INC.

 

Signature /s/Corrado De Gasperis  

 

Print Name Corrado De Gasperis  

 

 

4

 

EXECUTION COPY

 

SUBSCRIPTION AGREEMENT

 

SYMMETRY HOLDINGS INC.

432 Scarborough Road

Briarcliff Manor, NY 10510

 

Gentlemen:

Subject to the terms and conditions set forth herein, the undersigned hereby
irrevocably subscribes for and agrees to purchase 55,556 warrants to purchase
shares of common stock, par value $.0001 per share, of Symmetry Holdings Inc., a
Delaware corporation (the “Company”), at an exercise price of $5.50 per share
(subject to adjustment), to be issued under a Warrant Agreement dated as of
March 5, 2007 between the Company and Continental Stock Transfer and Trust
Company (the “Warrant Agreement”). The undersigned understands and agrees that
the purchase price for each warrant is $0.90 and that the aggregate purchase
price for all of the warrants is payable in cash on the date hereof.
Accordingly, the undersigned tenders herewith a check in the amount of
$50,000.40 payable to the order of Symmetry Holdings Inc., representing the
aggregate purchase price for the warrants for which the undersigned hereby
subscribes (the “Warrants”).

The undersigned understands and agrees that this subscription is made subject to
the condition that the certificates to be issued and delivered on account of
this subscription will be issued only in the name of, and delivered only to, the
undersigned.

The undersigned understands: that he is subscribing for the Warrants without
being furnished any offering literature or prospectus; that this transaction has
not been approved or disapproved by the Securities and Exchange Commission or
any administrative agency charged with the administration of the securities laws
of any state; and that all documents, records and books pertaining to this
investment have been made available upon reasonable notice for inspection by him
or his purchaser representative, counsel, accountant or business advisor. The
undersigned hereby represents, warrants and confirms as follows:

(a)          all transactions and discussions related to this investment have
taken place in the State of New York;

(b)          the undersigned understands that (i) the Warrants and the shares
purchasable upon exercise thereof (collectively the “Securities”) represent a
speculative investment which involve a high degree of risk of loss by the
undersigned of his investment therein, (ii) there are substantial restrictions
on the transferability of the Securities and (iii) no public market for the
Securities may develop or, if developed, will continue and, accordingly, it may
not be possible to liquidate this investment in case of emergency or to use the
Securities as collateral for a loan;

(c)          the undersigned (i) is able to bear the economic risks of this
investment, (ii) is able to hold this investment for an indefinite period of
time, (iii) is presently able to afford a complete loss of this investment and
(iv) has no need for liquidity in this investment;

 

(d)          the undersigned has, or the undersigned and his purchaser
representative together have, such knowledge and experience in financial and
business matters that he is, or he and his purchaser representative together
are, capable of evaluating the merits and risks of this investment and of making
an informed investment decision;

(e)          the undersigned confirms that, in making his decision to subscribe
for the Warrants, he has relied solely upon independent investigations made by
him or his purchaser representative, if any, and that he and such purchaser
representative have been given the opportunity to ask questions of, and to
receive answers from, the Company concerning the proposed business, the
financial condition, the operating history and the management of the Company and
the risks of this investment (to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense);

(f)           the Securities will be acquired by him in good faith solely for
his own account for investment purposes only and are not being purchased with a
view to or for the resale, distribution, subdivision or fractionalization
thereof;

(g)          the undersigned has no contract, undertaking, understanding,
agreement or arrangement, formal or informal, with any person to sell, transfer
or pledge to any person any of the Securities or any part thereof and has no
present plans to enter into any such contract, undertaking, agreement or
arrangement;

(h)          the undersigned understands that the legal consequences of the
representations and warranties set forth herein are that he must bear the
economic risks of this investment for an indefinite period of time because the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or the securities law of any state and, therefore, cannot be sold
unless they are subsequently so registered (which the Company may not be
obligated to do) or an exemption from such registration is available;

(i)           the undersigned understands that no federal or state agency has
passed on or made any recommendation or endorsement of the Securities and that
the Company is relying on the truth and accuracy of the representations,
declarations and warranties made herein by the undersigned in offering the
Securities for sale to him without having first registered the Securities under
the Act and any applicable state securities laws;

(j)           the undersigned consents to the placement of a legend on any
certificate evidencing the Securities, which legend may be in the following or
any equivalent form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAW OF ANY OF ANY STATE IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION THEREUNDER. THE SALE OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED HEREBY IS RESTRICTED THEREUNDER AND, IN ANY EVENT, IS
PROHIBITED UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT
THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION THEREUNDER.
BY ACQUIRING

 

2

 

THE SECURITIES REPRESENTED HEREBY, THE UNDERSIGNED REPRESENTED THAT HE HAS
ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY, AND THE UNDERSIGNED
AGREED THAT HE WOULD NOT SELL OR OTHERWISE DISPOSE OF SUCH SECURITIES WITHOUT
REGISTRATION OR OTHER COMPLIANCE THEREWITH.”

; and

(k)          the undersigned is (i) an “accredited investor” as defined in Rule
501(a) under the Act, (ii) is not, and is not required to be, registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and (iii)
not purchasing the Warrants as a result of any general solicitation or general
advertisement.

The foregoing representations, warranties and undertakings are made by the
undersigned with the intent that they be relied upon in determining his
suitability as an investor in the Company, and the undersigned hereby agrees
that such representations, warranties and undertakings shall survive the
purchase of the Securities.

The undersigned agrees not to assign this Subscription Agreement or any interest
herein, and further agrees that any transfer of the Securities shall be effected
only in accordance with this Subscription Agreement and all applicable
securities laws.

The undersigned agrees that he may not cancel, terminate or revoke this
Subscription Agreement.

Notwithstanding any of the representations, warranties, acknowledgments,
undertakings or agreements made herein by the undersigned, the undersigned does
not hereby or in any other manner waive any rights granted to him under federal
or state securities laws and the parties agree that nothing contained herein
shall restrict assignment of this Subscription Agreement or transfer of the
Securities to any estate, family member, family company or partnership or
similar related person of the undersigned so long as the assignee or transferee
agrees to be bound hereby as if such assignee or transferee was the undersigned.

This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties hereto.

This Subscription Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original, but all which
together shall constitute one and the same instrument. Facsimile signatures
shall be as effective as originals.

 

3

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of February 10, 2007.

 

Signature /s/Scott C. Mason  

Print Name Scott C. Mason                      

This Subscription Agreement is hereby accepted as of March 5, 2007.

SYMMETRY HOLDINGS INC.

 

Signature /s/Corrado De Gasperis  

Print Name Corrado De Gasperis                

 

4

 

EXECUTION COPY

 

SUBSCRIPTION AGREEMENT

 

SYMMETRY HOLDINGS INC.

432 Scarborough Road

Briarcliff Manor, NY 10510

 

Gentlemen:

Subject to the terms and conditions set forth herein, the undersigned hereby
irrevocably subscribes for and agrees to purchase 55,556 warrants to purchase
shares of common stock, par value $.0001 per share, of Symmetry Holdings Inc., a
Delaware corporation (the “Company”), at an exercise price of $5.50 per share
(subject to adjustment), to be issued under a Warrant Agreement dated as of
March 5, 2007 between the Company and Continental Stock Transfer and Trust
Company (the “Warrant Agreement”). The undersigned understands and agrees that
the purchase price for each warrant is $0.90 and that the aggregate purchase
price for all of the warrants is payable in cash on the date hereof.
Accordingly, the undersigned tenders herewith a check in the amount of
$50,000.40 payable to the order of Symmetry Holdings Inc., representing the
aggregate purchase price for the warrants for which the undersigned hereby
subscribes (the “Warrants”).

The undersigned understands and agrees that this subscription is made subject to
the condition that the certificates to be issued and delivered on account of
this subscription will be issued only in the name of, and delivered only to, the
undersigned.

The undersigned understands: that he is subscribing for the Warrants without
being furnished any offering literature or prospectus; that this transaction has
not been approved or disapproved by the Securities and Exchange Commission or
any administrative agency charged with the administration of the securities laws
of any state; and that all documents, records and books pertaining to this
investment have been made available upon reasonable notice for inspection by him
or his purchaser representative, counsel, accountant or business advisor. The
undersigned hereby represents, warrants and confirms as follows:

(a)          all transactions and discussions related to this investment have
taken place in the State of New York;

(b)          the undersigned understands that (i) the Warrants and the shares
purchasable upon exercise thereof (collectively the “Securities”) represent a
speculative investment which involve a high degree of risk of loss by the
undersigned of his investment therein, (ii) there are substantial restrictions
on the transferability of the Securities and (iii) no public market for the
Securities may develop or, if developed, will continue and, accordingly, it may
not be possible to liquidate this investment in case of emergency or to use the
Securities as collateral for a loan;

(c)          the undersigned (i) is able to bear the economic risks of this
investment, (ii) is able to hold this investment for an indefinite period of
time, (iii) is presently able to afford a complete loss of this investment and
(iv) has no need for liquidity in this investment;

 

(d)          the undersigned has, or the undersigned and his purchaser
representative together have, such knowledge and experience in financial and
business matters that he is, or he and his purchaser representative together
are, capable of evaluating the merits and risks of this investment and of making
an informed investment decision;

(e)          the undersigned confirms that, in making his decision to subscribe
for the Warrants, he has relied solely upon independent investigations made by
him or his purchaser representative, if any, and that he and such purchaser
representative have been given the opportunity to ask questions of, and to
receive answers from, the Company concerning the proposed business, the
financial condition, the operating history and the management of the Company and
the risks of this investment (to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense);

(f)           the Securities will be acquired by him in good faith solely for
his own account for investment purposes only and are not being purchased with a
view to or for the resale, distribution, subdivision or fractionalization
thereof;

(g)          the undersigned has no contract, undertaking, understanding,
agreement or arrangement, formal or informal, with any person to sell, transfer
or pledge to any person any of the Securities or any part thereof and has no
present plans to enter into any such contract, undertaking, agreement or
arrangement;

(h)          the undersigned understands that the legal consequences of the
representations and warranties set forth herein are that he must bear the
economic risks of this investment for an indefinite period of time because the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or the securities law of any state and, therefore, cannot be sold
unless they are subsequently so registered (which the Company may not be
obligated to do) or an exemption from such registration is available;

(i)           the undersigned understands that no federal or state agency has
passed on or made any recommendation or endorsement of the Securities and that
the Company is relying on the truth and accuracy of the representations,
declarations and warranties made herein by the undersigned in offering the
Securities for sale to him without having first registered the Securities under
the Act and any applicable state securities laws;

(j)           the undersigned consents to the placement of a legend on any
certificate evidencing the Securities, which legend may be in the following or
any equivalent form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAW OF ANY OF ANY STATE IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION THEREUNDER. THE SALE OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED HEREBY IS RESTRICTED THEREUNDER AND, IN ANY EVENT, IS
PROHIBITED UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT
THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION THEREUNDER.
BY ACQUIRING

 

2

 

THE SECURITIES REPRESENTED HEREBY, THE UNDERSIGNED REPRESENTED THAT HE HAS
ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY, AND THE UNDERSIGNED
AGREED THAT HE WOULD NOT SELL OR OTHERWISE DISPOSE OF SUCH SECURITIES WITHOUT
REGISTRATION OR OTHER COMPLIANCE THEREWITH.”

; and

(k)          the undersigned is (i) an “accredited investor” as defined in Rule
501(a) under the Act, (ii) is not, and is not required to be, registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and (iii)
not purchasing the Warrants as a result of any general solicitation or general
advertisement.

The foregoing representations, warranties and undertakings are made by the
undersigned with the intent that they be relied upon in determining his
suitability as an investor in the Company, and the undersigned hereby agrees
that such representations, warranties and undertakings shall survive the
purchase of the Securities.

The undersigned agrees not to assign this Subscription Agreement or any interest
herein, and further agrees that any transfer of the Securities shall be effected
only in accordance with this Subscription Agreement and all applicable
securities laws.

The undersigned agrees that he may not cancel, terminate or revoke this
Subscription Agreement.

Notwithstanding any of the representations, warranties, acknowledgments,
undertakings or agreements made herein by the undersigned, the undersigned does
not hereby or in any other manner waive any rights granted to him under federal
or state securities laws and the parties agree that nothing contained herein
shall restrict assignment of this Subscription Agreement or transfer of the
Securities to any estate, family member, family company or partnership or
similar related person of the undersigned so long as the assignee or transferee
agrees to be bound hereby as if such assignee or transferee was the undersigned.

This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties hereto.

This Subscription Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original, but all which
together shall constitute one and the same instrument. Facsimile signatures
shall be as effective as originals.

 

3

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of March 5, 2007.

 

Signature /s/M. Ridgway Barker  

Print Name M. Ridgway Barker               

This Subscription Agreement is hereby accepted as of March 5, 2007.

SYMMETRY HOLDINGS INC.

 

Signature/s/Corrado De Gasperis  

Print Name Corrado De Gasperis             

 

4

 

EXECUTION COPY

 

SUBSCRIPTION AGREEMENT

 

SYMMETRY HOLDINGS INC.

432 Scarborough Road

Briarcliff Manor, NY 10510

 

Gentlemen:

Subject to the terms and conditions set forth herein, the undersigned hereby
irrevocably subscribes for and agrees to purchase 277,777 warrants to purchase
shares of common stock, par value $.0001 per share, of Symmetry Holdings Inc., a
Delaware corporation (the “Company”), at an exercise price of $5.50 per share
(subject to adjustment), to be issued under a Warrant Agreement dated as of
March 5, 2007 between the Company and Continental Stock Transfer and Trust
Company (the “Warrant Agreement”). The undersigned understands and agrees that
the purchase price for each warrant is $0.90 and that the aggregate purchase
price for all of the warrants is payable in cash on the date hereof.
Accordingly, the undersigned tenders herewith a check in the amount of
$249,999.30 payable to the order of Symmetry Holdings Inc., representing the
aggregate purchase price for the warrants for which the undersigned hereby
subscribes (the “Warrants”).

The undersigned understands and agrees that this subscription is made subject to
the condition that the certificates to be issued and delivered on account of
this subscription will be issued only in the name of, and delivered only to, the
undersigned.

The undersigned understands: that he is subscribing for the Warrants without
being furnished any offering literature or prospectus; that this transaction has
not been approved or disapproved by the Securities and Exchange Commission or
any administrative agency charged with the administration of the securities laws
of any state; and that all documents, records and books pertaining to this
investment have been made available upon reasonable notice for inspection by him
or his purchaser representative, counsel, accountant or business advisor. The
undersigned hereby represents, warrants and confirms as follows:

(a)          all transactions and discussions related to this investment have
taken place in the State of New York;

(b)          the undersigned understands that (i) the Warrants and the shares
purchasable upon exercise thereof (collectively the “Securities”) represent a
speculative investment which involve a high degree of risk of loss by the
undersigned of his investment therein, (ii) there are substantial restrictions
on the transferability of the Securities and (iii) no public market for the
Securities may develop or, if developed, will continue and, accordingly, it may
not be possible to liquidate this investment in case of emergency or to use the
Securities as collateral for a loan;

(c)          the undersigned (i) is able to bear the economic risks of this
investment, (ii) is able to hold this investment for an indefinite period of
time, (iii) is presently able to afford a complete loss of this investment and
(iv) has no need for liquidity in this investment;

 

(d)          the undersigned has, or the undersigned and his purchaser
representative together have, such knowledge and experience in financial and
business matters that he is, or he and his purchaser representative together
are, capable of evaluating the merits and risks of this investment and of making
an informed investment decision;

(e)          the undersigned confirms that, in making his decision to subscribe
for the Warrants, he has relied solely upon independent investigations made by
him or his purchaser representative, if any, and that he and such purchaser
representative have been given the opportunity to ask questions of, and to
receive answers from, the Company concerning the proposed business, the
financial condition, the operating history and the management of the Company and
the risks of this investment (to the extent that the Company possesses such
information or can acquire it without unreasonable effort or expense);

(f)           the Securities will be acquired by him in good faith solely for
his own account for investment purposes only and are not being purchased with a
view to or for the resale, distribution, subdivision or fractionalization
thereof;

(g)          the undersigned has no contract, undertaking, understanding,
agreement or arrangement, formal or informal, with any person to sell, transfer
or pledge to any person any of the Securities or any part thereof and has no
present plans to enter into any such contract, undertaking, agreement or
arrangement;

(h)          the undersigned understands that the legal consequences of the
representations and warranties set forth herein are that he must bear the
economic risks of this investment for an indefinite period of time because the
Securities have not been registered under the Securities Act of 1933, as amended
(the “Act”), or the securities law of any state and, therefore, cannot be sold
unless they are subsequently so registered (which the Company may not be
obligated to do) or an exemption from such registration is available;

(i)           the undersigned understands that no federal or state agency has
passed on or made any recommendation or endorsement of the Securities and that
the Company is relying on the truth and accuracy of the representations,
declarations and warranties made herein by the undersigned in offering the
Securities for sale to him without having first registered the Securities under
the Act and any applicable state securities laws;

(j)           the undersigned consents to the placement of a legend on any
certificate evidencing the Securities, which legend may be in the following or
any equivalent form:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 OR THE SECURITIES LAW OF ANY OF ANY STATE IN RELIANCE UPON
EXEMPTIONS FROM REGISTRATION THEREUNDER. THE SALE OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED HEREBY IS RESTRICTED THEREUNDER AND, IN ANY EVENT, IS
PROHIBITED UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO IT
THAT SUCH SALE OR OTHER DISPOSITION CAN BE MADE WITHOUT REGISTRATION THEREUNDER.
BY ACQUIRING

 

2

 

THE SECURITIES REPRESENTED HEREBY, THE UNDERSIGNED REPRESENTED THAT HE HAS
ACQUIRED SUCH SECURITIES FOR INVESTMENT PURPOSES ONLY, AND THE UNDERSIGNED
AGREED THAT HE WOULD NOT SELL OR OTHERWISE DISPOSE OF SUCH SECURITIES WITHOUT
REGISTRATION OR OTHER COMPLIANCE THEREWITH.”

; and

(k)          the undersigned is (i) an “accredited investor” as defined in Rule
501(a) under the Act, (ii) is not, and is not required to be, registered as a
broker-dealer under the Securities Exchange Act of 1934, as amended, and (iii)
not purchasing the Warrants as a result of any general solicitation or general
advertisement.

The foregoing representations, warranties and undertakings are made by the
undersigned with the intent that they be relied upon in determining his
suitability as an investor in the Company, and the undersigned hereby agrees
that such representations, warranties and undertakings shall survive the
purchase of the Securities.

The undersigned agrees not to assign this Subscription Agreement or any interest
herein, and further agrees that any transfer of the Securities shall be effected
only in accordance with this Subscription Agreement and all applicable
securities laws.

The undersigned agrees that he may not cancel, terminate or revoke this
Subscription Agreement.

Notwithstanding any of the representations, warranties, acknowledgments,
undertakings or agreements made herein by the undersigned, the undersigned does
not hereby or in any other manner waive any rights granted to him under federal
or state securities laws and the parties agree that nothing contained herein
shall restrict assignment of this Subscription Agreement or transfer of the
Securities to any estate, family member, family company or partnership or
similar related person of the undersigned so long as the assignee or transferee
agrees to be bound hereby as if such assignee or transferee was the undersigned.

This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

This Subscription Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and may be amended only by a
writing executed by all parties hereto.

This Subscription Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original, but all which
together shall constitute one and the same instrument. Facsimile signatures
shall be as effective as originals.

 

3

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement as
of March 5, 2007.

 

Signature /s/Corrado De Gasperis  

Print Name Corrado De Gasperis             

This Subscription Agreement is hereby accepted as of March 5, 2007.

SYMMETRY HOLDINGS INC.

 

Signature /s/Corrado De Gasperis  

Print Name Corrado De Gasperis             

 

4

 

 